EXHIBIT 10.2

 

As of January 1, 2004

 

Mr. Bruce Churchill

18 West 85th Street

New York, NY 10023

 

Dear Bruce:

 

This letter agreement (“Agreement”) provides the terms of your employment with
The DIRECTV Group, Inc. (the “Company”).

 

  1. (a) The Company hereby employs you for a period of three years commencing
on the date hereof and ending on the third anniversary hereof (the “Term”).

 

(b) If you continue in the employ of the Company after the end of the Term and
an extension of your employment has not been negotiated, your employment shall
be on an at-will basis at the weekly salary rate paid during your last regular
pay period hereunder.

 

  2. (a) For your services hereunder the Company will, on regular pay dates as
then in effect under applicable Company policy, pay you a base salary at the
rate of $950,000 per annum, subject to annual increase in the sole discretion of
the Company.

 

(b) You shall also receive an annual bonus based on the achievement of certain
targets established by the CEO of the Company pursuant to a cash bonus plan
(“Cash Plan”) for executive officers of the Company to be established with the
approval of the Compensation Committee and the Board of Directors of the
Company. If you achieve such targets, your annual bonus shall be no less than
100% of your then current salary (the “Target Bonus”). You acknowledge that such
Cash Plan is also subject to approval by the stockholders of the Company and no
payments shall be made pursuant to such Cash Plan until and unless the Cash Plan
shall have been so approved. However, if such approval is not so obtained by
December 31, 2004, the Company will provide you with alternative cash incentive
compensation arrangements which would enable you to receive (if applicable
targets are achieved) the Target Bonus subject to approval of the Compensation
Committee of the Company (or its designee) to such alternative compensation
arrangements.



--------------------------------------------------------------------------------

Mr. Bruce Churchill

As of January 1, 2004

Page 2

 

(c) It is anticipated that the Company will adopt a stock incentive plan, which
will provide for the granting of equity awards including stock options,
restricted stock or restricted stock units (such plan, if so adopted, is
referred to as the “Stock Plan”). Subject to approval of the Stock Plan by the
Compensation Committee and the Board of Directors of the Company, you shall also
receive equity compensation, (e.g., options or restricted stock) pursuant to the
Stock Plan consistent with grants to senior executives of a comparable level,
and in any event such grant shall have a fair market value at least equal to
your then base salary, with the terms and conditions of the grant to be
established by the Compensation Committee (or its designee) in accordance with
the Stock Plan. You acknowledge that such Stock Plan is also subject to approval
by the stockholders of the Company and no award shall vest or be exercisable,
nor shall any payments be made in respect thereof, until and unless the Stock
Plan shall have been so approved. However, if such approval is not so obtained
by December 31, 2004, the Company will provide you with alternative compensation
arrangements in an amount equal to the value referred to above, subject to
approval of the Compensation Committee of the Company (or its designee) as to
such alternative compensation arrangements.

 

(d) You shall receive vacation and other perquisites and all other benefits
generally commensurate with comparable executives of the Company.

 

  3. (a) You shall serve as Executive Vice President and Chief Financial Officer
of the Company and, if so elected by the Executive Committee of DIRECTV Latin
America, LLC (“DTVLA”), as President of DTVLA, reporting directly to the
President and Chief Executive Officer of the Company, in your capacity as
Executive Vice President and Chief Financial Officer of the Company, and to the
Chairman of the Executive Committee of DTVLA, in your capacity as President of
DTVLA. You shall be based in New York, New York, subject to such travel as the
rendering of the services hereunder may require.

 

(b) If you are elected a member of the Board of Directors or to any other office
of the Company or any of its affiliates, you agree to serve in such capacity or
capacities without additional compensation, unless additional compensation or
benefits are paid to comparable executives.

 

(c) You hereby accept such employment and agree to devote your full time and
attention as necessary to fulfill all of the duties of your employment
hereunder. During the term of your employment, and for a period of twelve months
thereafter, you will not, in any manner directly or indirectly, engage in any
MVPD Business and will not directly or indirectly own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be employed by, or connected in any manner with any corporation, firm or
business



--------------------------------------------------------------------------------

Mr. Bruce Churchill

As of January 1, 2004

Page 3

 

that is so engaged. The foregoing does not prohibit you from owning less than
five percent (5%) of the outstanding common stock of any company whose shares
are publicly traded.

 

“MVPD Business” shall mean any multi-channel video programming distribution
business in the United States or Latin America which has in excess of one
million subscribers.

 

  4. (a) Notwithstanding anything to the contrary contained in paragraph 1 (a)
above, this Agreement may be terminated by the Company for cause if:

 

  (i) you are convicted of, or plead guilty or nolo contendere to, a felony;

 

  (ii) you engage in conduct that constitutes continued willful neglect or
willful misconduct in carrying out your duties under this Agreement, resulting,
in either case, in economic harm to or damage to the reputation of the Company
or any of its affiliates; or

 

  (iii) you breach any material affirmative or negative covenant or undertaking
hereunder, which breach is not substantially cured within fifteen days after
written notice to you specifying such breach.

 

If you are terminated for cause, you shall be entitled only to payment of your
base salary and accrued vacation pay through the date of termination of your
employment for cause.

 

(b) If your employment is terminated due to death, your estate or beneficiaries,
as the case may be, shall be entitled to:

 

  (i) payment of base salary through the date of termination;

 

  (ii) payment of the pro-rated portion of the annual bonus that you received
for the fiscal year immediately preceding the date of termination (or Target
Bonus, in the event of your death prior to January 1,2005); and

 

  (iii) other or additional benefits in accordance with applicable plans and
programs of the Company.

 

(c) If your employment is terminated due to disability (as defined below), you
shall be entitled to the following (but in no event less than the benefits due
to you under the then current disability program of the Company):

 

  (i) payment of base salary through the date of termination;



--------------------------------------------------------------------------------

Mr. Bruce Churchill

As of January 1, 2004

Page 4

 

  (ii) payment of the pro-rated portion of the annual bonus that you received
for the fiscal year immediately preceding the date of termination (or Target
Bonus, in the event of your disability prior to January 1,2005);

 

  (iii) until the earlier of the end of such disability and the end of the Term,
continued participation in medical, dental, hospitalization and life insurance
coverage and in all other employee plans and programs in which you were
participating on the date of termination; and

 

  (iv) other or additional benefits in accordance with applicable plans and
programs of the Company.

 

For purposes of this Agreement, “disability” shall mean your inability to
substantially perform your duties and responsibilities under this Agreement for
a period of 120 consecutive days.

 

  (d) If the Company terminates you for any reason other than those defined in
paragraphs 4 (a), (b) or (c) above, or if you terminate your employment by
reason of a breach of paragraph 3 (a) above, then you shall be entitled to:

 

  (i) payment of your then current base salary through the end of the Term;

 

  (ii) payment of your Target Bonus for each year through the end of the Term;
and

 

  (iii) all other benefits as would be called for under this Agreement had your
employment not been terminated, until you receive coverage and benefits under
the plans and programs of a subsequent employer.

 

  5. (a) You agree to abide by the provisions of the Company’s Code of Ethics
and Business Conduct (receipt of which is hereby acknowledged) at all times
during your employment by the Company.

 

(b) You will not during the term of your employment and for a period of one year
thereafter, directly or indirectly, induce or attempt to induce any managerial,
sales or supervising employee of the Company or its affiliates to render
services to any other person, firm or corporation.

 

(c) You acknowledge that the relationship between the parties hereto is
exclusively that of employer and employee and that the Company’s obligations to
you are exclusively contractual in nature. The Company shall be the sole owner
of all the fruits and proceeds of your services hereunder, including, but not
limited to, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, promotions and other intellectual
properties which you may



--------------------------------------------------------------------------------

Mr. Bruce Churchill

As of January 1, 2004

Page 5

create in connection with and during your term of your employment hereunder,
free and clear of any claims by you (or anyone claiming under you) of any kind
or character whatsoever (other than your right to compensation hereunder). You
shall, at the request of the Company, execute such assignments, certificates or
other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title and interest in or to any such properties.

 

(d) All memoranda, notes, records and other documents made or compiled by you,
or made available to you, during the term of this Agreement concerning the
business of the Company or it affiliates shall be the Company’s property and
shall be delivered to the Company on the termination of this Agreement or at any
other time on request. You shall keep in confidence and shall not use for
yourself or others, or divulge to others, any information concerning the
business not publicly available and which is obtained by you as a result of your
employment, including but not limited to, trade secrets or processes and
information deemed by the Company to be proprietary in nature, unless disclosure
is permitted by the Company or required by law.

 

(e) The Company shall have the right to use your name, biography and likeness in
connection with its business, including in advertising its products and
services, and may grant this right to others, but not for use as a direct
endorsement.

 

(f) The covenants set forth in subparagraphs (b), (c) and (d) above shall
survive the termination of this Agreement.

 

  6. The services to be furnished by you hereunder and the rights and privileges
granted to the Company by you are of a special, unique, unusual, extraordinary,
and intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action or law,
and a breach by you of any of the provisions contained herein will cause the
Company irreparable injury and damage. You expressly agree that the Company
shall be entitled to seek injunctive and other equitable relief, to prevent a
breach of this Agreement by you. Resort to equitable relief however, shall not
be construed as a waiver of any preceding or succeeding breach of the same or
any other term or provision. The various rights and remedies of the Company
hereunder shall be construed to be cumulative and no one of them shall be
exclusive to any other or of any other or of any right or remedy allowed by law.

 

  7. In consideration of the making of this Agreement, as well as of the other
consideration stated herein, you expressly agree that if you continue in the
employ of the Company after the end of this Agreement, your employment shall be
at-will and shall otherwise be in accordance with the provisions of such then
existing



--------------------------------------------------------------------------------

Mr. Bruce Churchill

As of January 1, 2004

Page 6

 

Company policies as may then be in effect applicable to comparable executives of
the Company.

 

  8. This Agreement shall be governed by the laws of the State of New York
applicable to contracts performed entirely therein.

 

  9. This Agreement shall inure to the benefit of the successors and general
assigns of the Company and to the benefit of any other corporation or entity
which is a parent, subsidiary or affiliate of the Company to which this
Agreement is assigned, and any other corporation or entity into which the
Company may be merged or with which it may be consolidated. Except as herein
provided, this Agreement shall be nonassignable.

 

Sincerely, THE DIRECTV GROUP, INC By:   /s/    CHASE CAREY    

--------------------------------------------------------------------------------

Title:  

Chief Executive Officer

 

THE FOREGOING IS AGREED TO: /s/    BRUCE CHURCHILL

--------------------------------------------------------------------------------

Bruce Churchill

March 16, 2004

--------------------------------------------------------------------------------

Date